Name: Commission Regulation (EC) No 1279/1999 of 18 June 1999 establishing the supply balance for the Azores and Madeira with products from the eggs and poultrymeat sectors and amending Regulation (EEC) No 1726/92
 Type: Regulation
 Subject Matter: animal product;  trade;  cooperation policy;  regions of EU Member States
 Date Published: nan

 EN Official Journal of the European Communities19. 6. 1999 L 153/35 COMMISSION REGULATION (EC) No 1279/1999 of 18 June 1999 establishing the supply balance for the Azores and Madeira with products from the eggs and poultrymeat sectors and amending Regulation (EEC) No 1726/92 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1600/92 of 15 June 1992 introducing specific measures for the Azores and Madeira concerning certain agricultural prod- ucts (1), as last amended by Regulation (EC) No 562/98 (2), and in particular Article 10 thereof, Whereas Commission Regulation (EEC) No 1726/92 (3), as last amended by Regulation (EC) No 1617/98 (4), fixes for the period 1 July 1998 to 30 June 1999 the quantities of breeding material originating in the Community which benefit from an aid with a view to developing the poten- tial for production in the Azores and Madeira; whereas these quantities should be determined for the egg and the poultrymeat sectors for the period 1 July 1999 to 30 June 2000, taking account of local production and traditional trade flows and ensuring that the proportion of products supplied from the Community is preserved; Whereas the fact that the Community aid is fixed in the light of the present situation on the market for the prod- ucts in question and in particular of the prices for such products in the European part of the Community and on the world market results in the aid for the supply of egg and poultrymeat to the Azores and Madeira being fixed at the amounts given in the Annex; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Eggs and Poultrymeat, HAS ADOPTED THIS REGULATION: Article 1 Annex II to Regulation (EEC) No 1726/92 is hereby replaced by the Annex to this Regulation. Article 2 This Regulation shall enter into force on 1 July 1999. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 June 1999. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 173, 27.6.1992, p. 1. (2) OJ L 76, 13.3.1998, p. 6. (3) OJ L 179, 1.7.1992, p. 99. (4) OJ L 209, 25.7.1998, p. 33. EN Official Journal of the European Communities 19. 6. 1999L 153/36 ANNEX PART 1 Supply in the Azores of breeding material originating in the Community for the period 1 July 1999 to 30 June 2000 (EUR/100 units) CN code Description of goods Quantity Aid ex 0105 11 Parent or grandparent stock chicks (1) 20 000 13 ex 0407 00 19 Hatching eggs for the production of parent or grandparent stock chicks (1) 100 000 3,60 (1) In accordance with the definition provided for in Article 1 of Council Regulation (EEC) No 2782/75 (OJ L 282, 1.11.1975, p. 100). PART 2 Supply in Madeira of breeding material originating in the Community for the period 1 July 1999 to 30 June 2000 (EUR/100 units) CN code Description of goods Quantity Aid ex 0105 11 Parent or grandparent stock chicks (1) 40 000 5 ex 0407 00 19 Hatching eggs for the production of parent or grandparent stock chicks (1) 0 3,60 (1) In accordance with the definition provided for in Article 1 of Regulation (EEC) No 2782/75.